NO. 12-10-00333-CR
 
IN THE COURT OF APPEALS          
 
TWELFTH COURT OF APPEALS DISTRICT
 
TYLER, TEXAS
MICHAEL KENNEDY,                                  
§                   APPEAL FROM THE THIRD
APPELLANT            
 
V.                                                                      
§                   JUDICIAL DISTRICT COURT OF
                        
THE STATE OF TEXAS,    
APPELLEE                                                     
§                   ANDERSON COUNTY, TEXAS     



MEMORANDUM
OPINION
PER
CURIAM
Appellant
Michael Kennedy was convicted of burglary of a habitation for which sentence
was imposed on April 24, 1984.  This court affirmed the conviction, see Kennedy
v. State, No. 12-84-00138-CR (Tex. App.–Tyler Apr. 18, 1985, pet.
denied) (not designated for publication), and issued its mandate on August 5,
1985.  On October 4, 2010, Appellant filed a notice of appeal in the trial
court “requesting appeal by informa pauperis and request[ing] . . . relief.”
On
October 8, 2010, this court notified Appellant, pursuant to Texas Rule of
Appellate Procedure 37.2, that the information received in this appeal does not
contain a final judgment or other appealable order.  Appellant was further
informed that the appeal would be dismissed if the information received in the
appeal was not amended on or before November 8, 2010, to show the jurisdiction
of this court.  In response to this court’s notice, Appellant filed a motion
requesting an additional forty-five days to provide a final judgment or other
appealable order.  
After
considering Appellant’s motion and the procedural history of the underlying
case, Appellant’s motion for extension of time is overruled, and the appeal is dismissed
for want of jurisdiction.  See Tex.
R. App. P. 37.1, 42.3.  All pending motions are overruled as moot.
Opinion delivered November 10, 2010.
Panel consisted of
Worthen, C.J., Griffith, J., and Hoyle, J.
 
(DO NOT PUBLISH)